EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
For claim 1; lines 11-12 of the claim, “wherein a primary cable from the plurality of primary cables”
For claim 18; line 15 of the claim “wherein a primary cable from the plurality of primary cables”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objections previously set forth to the drawings and specification pertaining to reference characters (16) & (31) have been overcome by the amendments made to the drawings and specification.
The objections previously set forth pertaining to claimed subject matter that was not depicted in the drawings have been rendered moot due to the cancellations of claims 3 & 12.
The rejection of claim 4 under 35 U.S.C 112(b) has been rendered moot due to the cancellation of claim 4. 
The amendments made to claims 1, 10, & 18 have overcome the previously set forth prior art rejections. The examiner has recognized a typo within the amendments to claims 1 & 18 prompting examiner’s amendment above. 
Allowable Subject Matter
Claims 10-11 & 15-17 are allowed.
Claims 1-2, 5-9, 18-19, & 21-26 are allowable. 
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the limitations pertaining to the eye bolts and their relation to both the primary cable and support cable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Status of Claims
Claims 3-4, 12-14, & 20 have been cancelled.
Claims 1, 10, & 18 have been amended.
Claims 1 & 18 have been subjected to an examiner’s amendment.
Claims 21-26 are new.
Claims 1-2, 5-11, 15-19, & 21-26 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642